Scott, Judge,
delivered the opinion of the court.
1. The second section of the act concerning fraudulent conveyances, embodies the principle which must be decisive of this controversy. In the construction of this section, it has always been held, that indebtedness, at the time of a voluntary conveyance was evidence of fraud. Some diversity of opinion has existed as to the extent of the indebtedness, in some eases, as almost every man must be indebted for some small 'amounts. But this case leaves no doubt that the indebtedness was to such an extent as must have affected the bona fides of the transaction. One of the debts for which the land was sold existed long anterior to the conveyance, and the evidence clearly shows the long continued previous embarrassment of the 'grantor, which ultimately resulted in notorious insolvency.
2. The only pretence by which the conveyance can be upheld is, that it was for a valuable consideration. There can be no question but that a wife’s relinquishment of her dower is a sufficient consideration to support a suitable conveyance to her for such relinquishment. But to make an assignment of 'the right to dower available as a consideration, it must be effected in compliance with the forms of the law. If the right to dewer has already been assigned, a conveyance, in consideration of such an act previously done, would be voluntary as to existing creditors, although binding between the parties.
*3453. There is no evidence in the record that the slave was given to Mrs. Pool, in consideration of a relinquishment of dower. If a husband says to his wife, I give you a slave, what is effected in law by such a form of conveyance ? Are not the parties and the thing conveyed, after such a pretended gift or conveyance, in the same situation as they were before it was attempted ? There is none but hearsay evidence, and that from an interested source, that there was any conveyance of the slave to Mrs. Pool, and even that stands contradicted by the subsequent conduct of Pool (the husband) towards a child of the slave alleged to be conveyed. The instrument evidencing the conveyance of the lot to Mrs.- Pool, unsupported by any testimony, would scarcely be regarded as sufficient to defeat the claims of creditors. In no view of the case can the decree of the court below be sustained.
The other judges concurring,
the decree will be reversed, and the cause remanded.